State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   106131
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

AMY BEBLOWSKI,
                    Appellant.
________________________________


Calendar Date:   August 10, 2015

Before:   McCarthy, J.P., Garry, Rose and Lynch, JJ.

                             __________


     Timothy S. Brennan, Schenectady, for appellant.

      Robert M. Carney, District Attorney, Schenectady (Peter H.
Willis of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Schenectady
County (Drago, J.), rendered March 4, 2013, convicting defendant
upon her plea of guilty of the crime of burglary in the second
degree (two counts).

      In satisfaction of a multi-count indictment, defendant
pleaded guilty to two counts of burglary in the second degree and
waived her right to appeal. She was sentenced to concurrent
prison terms of eight years, followed by 3½ years of postrelease
supervision. Defendant appeals.

      A review of the plea colloquy and counseled written waiver
of the right to appeal executed by defendant and defense counsel
in open court demonstrate that defendant knowingly, voluntarily
and intelligently waived her right to appeal (see People v
Merrill, 123 AD3d 1339, 1339 [2014]; People v Dyckman, 114 AD3d
                              -2-                  106131

994, 995 [2014], lv denied 23 NY3d 1036 [2014]). Given the valid
waiver of appeal, defendant's contention that the agreed-upon
prison sentence is harsh and excessive is foreclosed (see People
v Bryant, 128 AD3d 1223, 1224 [2015]; People v Burritt, 127 AD3d
1433, 1434 [2015]).

     McCarthy, J.P., Garry, Rose and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court